DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 11, 12 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) (IDS).
Regarding claims 1 and 23, Price et al. discloses an apparatus (user device) (fig. 3 number 300 and col. 11 lines 13-20) , comprising: an inertial sensor system (one or more inertial sensor) (fig. 3 number 399 and col. 12 lines 5-19) including at least one inertial sensor (fig. 3 number 399 and col. 12 lines 5-19); a proximity sensor system (i.e. one or more proximity sensors) (fig. 3 number 366 and col. 11 lines 37-39) including at least one proximity sensor (fig. 3 number 366 and col. 11 lines 37-39); an antenna system (one or more antennas) configured to transmit and receive radio signals (col. 11 lines 384, 388 and col. 11 lines 18-25); and a control system (fig. 3 number 330) configured for: receiving inertial sensor data from the inertial sensor system (col. 12 lines 19-23); determining whether the inertial sensor data indicates that the apparatus is being held (detection of the hand (fig. 5 number 599), the user device within the hand (fig. 5 numbers 505 and 599), is being carried or is on a person’s body (fig. 5, col. 15 lines 58-col. 16 line 8); determining whether the proximity sensor signals indicate that a target object  (human body part or metal object) is proximate the apparatus (col. 11 lines 37-56); and controlling a transmission power of the antenna system according to whether the control system determines that the target object (human body part)  is proximate the apparatus (col. 14 lines 25-34 and col. 15 lines 49-58).  Price et al. differs from claims 1 and 23 of the present invention in that it does not explicit disclose obtaining proximity sensor signals from the proximity sensor system if the control system determines that the inertial sensor data does not indicate that the apparatus is being held, is being carried or is on the person’s body.  However Price et al. does discloses the inertial sensor data does not indicate that the apparatus is being held, is being carried or is on the person’s body (i.e. the user device is resting against a leg of a user, the user leg may be relatively motionless) (col. 17 lines 4-8).  Price et al. further discloses obtaining proximity sensor signals from the proximity sensor system (i.e. FIG. 3, one or both of antenna 410 and antenna 414 may function as proximity sensors. In such an embodiment, some or all of sensors 435 may be omitted. When a human body part is detected near an antenna, the transmit power level for that antenna may be throttled, including reducing the number of transmit slots per frame for data transmission. (col. 14 lines 13-31 and col. 17 lines 29-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to obtaining proximity sensor signals from the proximity sensor system if the control system determines that the inertial sensor data does not indicate that the apparatus is being held, is being carried or is on the person’s body in order for the user device to  detect the body of the user near the user device antenna thereby throttling power to the antenna system,  based upon the type of network being used when the inertial sensor does not detect the user device motion resting on the leg of the user.    

Regarding claim 11, Price et al. discloses the inertial sensor system includes at least one accelerometer or at least one gyroscope (col. 12 lines 10-12).

Regarding claim 12, Price et al. discloses the apparatus is a mobile device (col. 10 lines 15-16).

4.	Claims 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247)(IDS) in view Kang et al. (US 2017/0244827).
Regarding claims 2 and 24, Price et al. discloses an apparatus (user device) as discussed supra in claim 1 above. Price et al. differs from claims 2 and 24 of the present invention in that it does not explicit disclose deactivating the proximity sensor system if the control system determines that the inertial sensor data indicates that the apparatus is being held, is being carried or is on the person’s body.  Kang et al. teaches an electronic device (abstract), comprising deactivating a proximity sensor system if a processor (460)(P:0115) determines that a inertial sensor (motion sensor) (423) indicates that the apparatus is being held (user holding the electronic device)(P:0115).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Price et al. with deactivating the proximity sensor system if the control system determines that the inertial sensor data indicates that the apparatus is being held, is being carried or is on the person’s body in order to deactivate the proximity sensor since the user is holding the user device while the user device motion is stable which saves energy resources within the user device, as taught by Kang et al..

5.	Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) (IDS) in view Kang et al. (US 2017/0244827) as applied to claims 2, 23  and 24 above and in further view of Depew (US 8,989,792).
Regarding claims 3 and 25, the combination of Price et al. and Kang et al. differs from claims 3 and 25 of the present invention in that they do not disclose the control system is further configured for lowering a transmission power of the antenna system if the control system determines that the inertial sensor data indicates that the apparatus is being held, is being carried or is on the person’s body.   Depew teaches an user device comprising a processor configured for current power of one or more antennas if the control system determines that the inertial sensor data indicates that the user device is being contacted with the person’s body (col. 28, claim 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention  to modify the combination of Price et al. and Kang et al. with the control system is further configured for lowering a transmission power of the antenna system if the control system determines that the inertial sensor data indicates that the apparatus is being held, is being carried or is on the person’s body in order to lessen the exposure of radiation transmission of the antenna system to the user of the user device while the user is running, as taught by Depew.

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) (IDS) in view Kang et al. (US 2017/0244827) as applied to claim 2 above and in further view of Huppi et al. (CA 2812011 A1)(IDS).
Regarding claim 4, the combination of Price et al.  and Kang et al. differs from claim 4 of the present invention in that they do not disclose determining whether the apparatus is on the person’s body involves determining whether at least some of the apparatus is within a pocket of the person. Huppi teaches a device comprising one or more sensors for providing data related to user activity and at least one processor for causing the device to respond based upon user activity, through the sensors (abstract) for determining whether the device is on the person’s body and within a pocket of the person (page 22, paragraph 0077 and fig. 9C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Price et al.  and Kang et al. with determining whether the apparatus is on the person’s body involves determining whether at least some of the apparatus is within a pocket of the person in order to determine user activities such as when the user device is within the user pocket, (i.e. the device not being used) so to reduce its power by dimming its backlight to conserve energy, as taught by Huppi et al..

7. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) (IDS) in view of Mese et al. (US 2019/0019028)(IDS).
Regarding claim 5, Price et al. discloses an apparatus (user device) as discussed supra in claim 1 above. Price et al. differs from claim 5 of the present invention in that it does not explicit disclose the proximity sensor system includes at least one radar sensor. Mese et al. teaches systems and methods to identify whether a device is being held (using sensors like a touch sensor, proximity sensor, accelerometer, and/or camera)(P:0011), the proximity sensor system includes at least one radar sensor (P:0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Price et al. with the proximity sensor system includes at least one radar sensor in order for the user device to use wireless sensing technology that extracts and discovers the target's position, shape, motion characteristics and motion trajectory by analyzing the received target echo characteristics of an object in the proximity of the device, as taught by Mese et al..

8. 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et a |. (US 8,886,247)(IDS) in view of Sudo et al. (US 2021/0005955)(IDS).
Regarding claim 6, Price et al. discloses an apparatus (user device) as discussed supra in claim 1 above. Price et al. differs from claim 6 of the present invention in that it does not explicit disclose the antenna system is configured to transmit at least some radio signals at frequencies of 6 gigahertz or more and the antenna system is configured to transmit beamformed radio signals. Sudo et al. teaches a mobile terminal (fig. 1 number 10) comprising antenna module (fig. 1 number 100 and P:0025) is configured to transmit at least some radio signals at frequencies of 6 gigahertz or more (P:0006 and P:0025) and a plurality of antenna elements is configured to transmit beamformed radio signals (P:0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify to modify Price et al. with the antenna system is configured to transmit at least some radio signals at frequencies of 6 gigahertz or more and the antenna system is configured to transmit beamformed radio signals in order for the user device antenna system to transmit data in 5G, so that an increase in the communication speed and improvement in the communication quality are aimed to be achieved, as taught by Sudo et al..

9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) (IDS) in view of “Official Notice”.
Regarding claim 7, Price et al. discloses an apparatus (user device) as discussed supra in claim 1 above. Price et al. differs from claim 7 of the present invention in that it does not explicit disclose the antenna system is configured to transmit beamformed radio signals.  The examiner takes “official Notice” that is well known in the art for the antenna system that is configured to transmit beamformed radio signals allows a mobile device antenna system to increase data stream capacity between the mobile device itself and a nearby base station in a MIMO communication system. 

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247)(IDS) in view of Lefebre (US 10,578,640).
Regarding claim 10, Price et al. discloses an apparatus (user device) as discussed supra in claim 1 above. Price et al. differs from claim 10 of the present invention in that it does not explicit disclose implementing, via the control system, a neural network trained to determine whether the inertial sensor data indicates that the apparatus is being held, is being carried or is on a person’s body.  Lefebre teaches implementing, via device fitted with inertial sensors (col. 13, claim 1), a neural network (neural learning process) trained to determine whether the inertial sensor data indicates that the apparatus is carried by the user (col. 13, claim 1).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Price et al. with implementing, via the control system, a neural network trained to determine whether the inertial sensor data indicates that the apparatus is being held, is being carried or is on a person’s body in order to provide a function approximation, or regression analysis, including time series prediction and modeling when determining the motion and proximity of the user device carried by the user, as taught by Lefebre.
Allowable Subject Matter
11.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination  determining whether the inertial sensor data indicates accelerations equal to or exceeding an acceleration threshold; and deactivating the proximity sensor system and lowering a transmission power of the antenna system if the control system determines that the inertial sensor data indicates one or more accelerations equal to or exceeding the acceleration threshold.

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination  determining whether the inertial sensor data indicates micro-motions characteristic of human contact; and deactivating the proximity sensor system and lowering a transmission power of the antenna system if the control system determines that the inertial sensor data indicates one or more micro-motions characteristic of human contact.
13.	Claims 13-22 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination  receiving, by a control system of the mobile device, inertial sensor data from an inertial sensor system of the mobile device; determining, by the control system, whether the inertial sensor data indicates that the mobile device is being held, is being carried or is on a person’s body; and controlling, by the control system, a proximity sensor system and an antenna system of the mobile device based, at least in part, on whether the inertial sensor data indicates the mobile device is being held, is being carried or is on the person’s body, wherein the controlling involves: determining whether the inertial sensor data indicates micro-motions characteristic of human contact; and deactivating the proximity sensor system and lowering a transmission power of the antenna system if the control system determines that the inertial sensor data indicates one or more micro-motions characteristic of human contact.

Regarding claim 19, the prior art of record fails to teach or suggest alone, or in combination  receiving, by a control system of the mobile device, inertial sensor data from an inertial sensor system of the mobile device; determining, by the control system, whether the inertial sensor data indicates that the mobile device is being held, is being carried or is on a person’s body; and controlling, by the control system, a proximity sensor system and an antenna system of the mobile device based, at least in part, on whether the inertial sensor data indicates the mobile device is being held, is being carried or is on the person’s body, wherein the controlling involves: determining whether the inertial sensor data indicates micro-motions characteristic of human contact; and deactivating the proximity sensor system and lowering a transmission power of the antenna system if the control system determines that the inertial sensor data indicates one or more micro-motions characteristic of human contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648